DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed February 12, 2021 is acknowledged. Claims 4, 7, 17, 20 and 24-25 have been cancelled.  Claims 1-3, 5-6, 19 and 21 have been amended. Non-elected Invention and/or Species, Claims 2-3, 6 and 18 have been withdrawn from consideration. Claims 1-3, 5-6, 18-19 and 21-23 are pending.
Action on merits of claims 1, 5, 19 and 21-23 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5, 19 and 21-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitations 
a bipolar junction transistor having a collector, a base layer on the collector, a first plurality of emitter fingers arranged in a first cell on a first portion of the base layer, a second plurality of emitter fingers arranged in a second cell on a second portion of the base layer, and a collector contact region separating the first cell from the second cell;” (amended claim 1) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.

The new limitations place the emitter fingers of different cells, first and second cells, on a same base layer. 
However, as shown in FIG. 2A, emitter fingers (30-33) of each cell (36-40) should has it own base layer (20). The emitter fingers that formed on first portion and second portion of the base layer (20) belong to the same cell.  
Therefore, claim 1 contains new matter. 
Applicant must cancel the new matter in response to the Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5, 19 and 21-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a first plurality of emitter fingers arranged in a first cell on a first portion of the base layer, a second plurality of emitter fingers arranged in a second cell on a second portion of the base layer,”.
However, the emitter fingers of different cell do not formed on the same base layer; and the emitter fingers that formed on the same base layer belong to the same cell. 
The limitation of claim 1 contravenes the specification therefore, claim 1 and all dependent claims are indefinite.

Since the claims contain new matter and indefinite, an examination on merits of the claims are impossible, therefore, excluded.  

	
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ANH D MAI/Primary Examiner, Art Unit 2829